COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-18-00118-CR

Ex parte Kemone Duane Rodgers              §    From the 297th District Court of Tarrant

                                           §    County (C-297-W011201-1488359-AP)

v.                                         §    June 7, 2018

                                           §    Opinion by Justice Pittman

The State of Texas                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _/s/ Mark T. Pittman_________________
                                         Justice Mark T. Pittman